The opinion of the Court was drawn up by
Weston C. J.
It being understood, that there was no legal justification for impounding the cattle, replevied in this case, the only question presented is, whether the action should no! have been brought against Daniel F. Harding, as the impounder, in pursuance of the statute of 1834, c. 137, section eighth, it is not necessary, that the impounder should in person take the cattle and drive them to the pound, or deliver them to-the pound keeper. He may employ agents to do this service. Hills v. Rice, 17 Maine Rep. 187. But the fifth section of the statute requires, that the impounder shall send or deliver to the pound keeper a certificate of the same purport with the form, there prescribed. This is to be a personal act, or if the party impounding employs the hand of another to make the certficate, it should be done in his name. In our opinion, that paper determines who is to be regarded as the impounder, and is the proper evidence of that fact. In the certificate, which is made part of this case, the defendant Hills, and not- Harding, *249represents himself as the impounder. He speaks of himself as field driver, but that affords him no protection, as was decided in Hills v. Rice. The averment in the brief statement, that Harding was the impounder, not being sustained, and no other defence being set up, according to the agreement of the parties, the defendants are to be defaulted, and judgment rendered for the plaintiff for the damages agreed, and costs.